Case 2:21-cv-02516-CCC-MF Document 8-5 Filed 03/17/21 Page 1 of 4 PageID: 99




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MELANIE SHEPARD, et al.,
individually and on behalf of all others
similarly situated,                        Case No.: 2:21-cv-01977-CCC-MF

        Plaintiffs,
                                                PROPOSED ORDER
v.

GERBER PRODUCTS COMPANY,

        Defendant.

JESSICA MOORE,
individually and on behalf of all others
similarly situated,                        Case No.: 2:21-cv-02516-CCC-MF

        Plaintiff,
v.

GERBER PRODUCTS COMPANY,

        Defendant.

MICHELE WALLACE, et al.,
individually and on behalf of all others
similarly situated,                        Case No.: 2:21-cv-02531-CCC-MF

        Plaintiffs,

v.

GERBER PRODUCTS COMPANY,
BEECH-NUT NUTRITION COMPANY,
NURTURE, INC. AND HAIN CELESTIAL
GROUP, INC.,

        Defendants.
Case 2:21-cv-02516-CCC-MF Document 8-5 Filed 03/17/21 Page 2 of 4 PageID: 100




 MUSLIN PIERRE-LOUIS,
 individually and on behalf of all others
 similarly situated,                        Case No.: 2:21-cv-04791

         Plaintiff,

 v.

 GERBER PRODUCTS COMPANY,

          Defendant.

 JEREMY CANTOR, et al,
 individually and on behalf of all others
 similarly situated,                        Case No.: 2:21-cv-03402-CCC-ESK

          Plaintiffs,

 v.

 GERBER PRODUCTS COMPANY,

         Defendant.
Case 2:21-cv-02516-CCC-MF Document 8-5 Filed 03/17/21 Page 3 of 4 PageID: 101




       This matter having come before this Court upon the notice of motion of Plaintiffs Melanie

Shepard (a citizen of Connecticut), Ciara Vargas (a citizen of Connecticut), Tisha Valdez (a citizen

of Colorado), and Gwendaline Quarles (a citizen of Texas), to consolidate all of the above-

captioned actions, and the notice of cross-motion of Plaintiff Jessica Moore (a citizen of Texas) to

transfer all claims against Defendant Gerber Products Company (“Gerber”) to the Eastern District

of Virginia, and the Court having considered all briefs and supporting materials, and good cause

having been shown, this Court makes the following Findings of Fact and Conclusions of Law:

       1. Defendant Gerber is a corporation organized under the laws of the State of Michigan

           with its headquarters and principal place of business in the State of Virginia.

       2. This Court finds that Gerber transferred its headquarters and senior executive staff to

           Virginia approximately three years ago. Current employees may be asked to appear in

           the Eastern District of Virginia for hearings or trial, and the pretrial testimony of present

           or former employees can be obtained at mutually convenient locations.

       3. The Court finds that the interests of efficiency and judicial economy favor transfer of

           the claims against Gerber to the Eastern District of Virginia where the number of civil

           filings per judge, the average number of civil cases per judge, the median months from

           filing to disposition, the median months from filing to trial, and the number and

           percentage of civil cases more than three years old, all substantially favor the Eastern

           District of Virginia. The Court also finds that proceedings in the Eastern District of

           Virginia in Alexandria, Virginia, adjacent to in metropolitan Washington, D.C., would

           be convenient for the parties, counsel and witnesses and impose no undue hardship.
Case 2:21-cv-02516-CCC-MF Document 8-5 Filed 03/17/21 Page 4 of 4 PageID: 102




      4. This Court concludes, in the alternative, that if transfer is not authorized by 28 U.S.C.

         §1404(a), it should transfer the consolidated claims against Defendant Gerber to the

         Eastern District of Virginia, pursuant to 28 U.S.C. §1406(a).

      5. The motion to consolidate is hereby GRANTED insofar as the actions assert claims

         against Defendant Gerber, and DENIED insofar as the actions in the Wallace action

         assert claims against any other manufacturer of baby food products. Such non-Gerber

         claims are hereby SEVERED from claims against Gerber.

      6. The motion of Plaintiff Jessica Moore to transfer all claims against Defendant Gerber

         is hereby GRANTED.




             It is on this ___ day of _____________, 2021, SO ORDERED.


                                                    _______________________
                                                    Honorable Claire C. Cecchi
                                                    United States District Judge
